                           IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,

                          Plaintiffs,                                  8:16CR248

        vs.
                                                                         ORDER
JORGE ALBERTO SAINZ NAVARRETE,

                          Defendant.


       This matter comes before the Court on Defendant’s Motion to Extend, interpreted as a

request for additional time to file a motion under 28 U.S.C. § 2255. Filing 475. Defendant’s request

for an extension of time will be denied because this Court does not have jurisdiction until a motion

under § 2255 has actually been filed. See Green v. United States, 260 F.3d 78, 82 (2d Cir. 2001).

Defendant’s motion for extension of time contains no factual allegations and cannot be liberally

construed as a motion under § 2255. Only after Defendant files a motion under § 2255 may the

Court consider a motion for extension or time or consider the question of whether circumstances

warrant equitably tolling his filing deadline. United States v. Martin, 408 F.3d 1089, 1092 (8th

Cir. 2005). Accordingly,

       IT IS ORDERED:

       1. Defendant’s Motion to Extend (Filing 475) is denied; and

       2. The Clerk of Court shall mail a copy of this Memorandum and Order to Defendant at

              his last known address.

       Dated this 19th day of May, 2021.

                                                     BY THE COURT:




                                                     Brian C. Buescher
                                                     United States District Judge
